DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,199,033. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claim can be found in the patent claim.  Regarding claim 1 of the application, claim 20 of the patents discloses a fluid injector (claim 20, line 64) comprising an injector housing defining at least one syringe port for receiving the at least one syringe (coal. 20, lines 7-8), and a locking mechanism associated with the at least one syringe port for securing at least one syringe within the at least one syringe port, the locking mechanism configured for engaging a retention flange around at least a portion of an outer circumference near the proximal end of the at least one syringe (claim 20, lines 10-16: engagement member is analogous to flange, see claim 20, lines 1-4), wherein a taper of each of the plurality of engagement members axially ejects the syringe upon rotation of the syringe (claim 20, lines 17-21).  The difference between the application claim and the patent claims lies in the fact that the patent claim includes more features and is therefore more specific.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Sine the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,512,720. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the application features can eb found in the patent claims. Regarding claim 1 of the application, claim 18 of the patent discloses a fluid injector comprising an injector housing defining at least one syringe port for receiving at least one syringe (claim 18, lines 31-33), and a locking mechanism associated with the at least one syringe port (claim 18, lines 34-35), the locking mechanism configured for engaging a retention flange around at least an outer portion of an outer circumference near the proximal end of the at least one syringe and a plurality of engagement members at the proximal endo f the syringe to releasably position and lock the at least one syringe within the at least one syringe port (claim 18, lines 35-40), wherein a taper of each of the plurality of engagement members axially ejects the syringe upon rotation of the syringe (claim 18, lines 42-45). The difference between the application claim and the patent claims lies in the fact that the patent claim includes more features and is therefore more specific.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Sine the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.
Application
1
2
3
4
5
10,512,720
18
19
20
19
19

Correlation between patent claims and application claims: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ate least one syringe" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 inherit the deficiencies of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al (US 7,666,169).
Regarding claim 1, Cowan discloses a fluid injector comprising an injector housing 18 defining at least one syringe port 14 for receiving a syringe 12 (fig. 1), and a locking mechanism associated with the syringe port for securing the syringe within the syringe port (fig. 57), the locking mechanism configured to engaging a retention flange 4046/4048 around at least a portion of an outer circumference near the proximal end of the syringe 4012 (fig. 57; col. 37, lines 33-38), and a plurality of engagement members 4050 positioned at a proximal end of the syringe to releasably position and lock the syringe within the syringe port (col. 35, lines 24-26; col. 37, lines 37-39), wherein the taper of each of the engagement members 4050 axially ejects the syringe upon rotation of the syringe (taper: triangular in shape col. 37, lines 65-67; ejection: col. 38, lines 6-10, 22-33).
Regarding claim 2, Cowan discloses a lock/release ring 4028 comprising one or more syringe engagement members 4052 having a complementary shape for engaging with one or more of the plurality of engagement members 4050 when the syringe is inserted into the syringe port (col. 38, lines 1-5; fig. 56), the lock/release ring being rotatable relative to the housing with a rotation of the syringe about the longitudinal axis (col. 38, lines 6-10), wherein rotation of the lock/release ring disengages the locking mechanism from the flange on the syringe, allowing the syringe to axially eject from the syringe port (col. 38, lines 22-26).
Regarding claim 3, Cowan discloses that the syringe engagement members comprise a second taper (fig. 56: grooves 4052 have tapered shape), wherein the taper of the plurality of engagement members and the second taper rotationally guide the syringe into alignment with the locking mechanism (col. 38, lines 1-5).
Regarding claim 4, Cowan discloses that the lock/release ring 4028 is rotatable relative to the injector housing with rotation of the syringe about the longitudinal axis (col. 38, lines 6-10).
Regarding claim 5, Cowan discloses that the syringe engagement members 4052 and the plurality of the plurality of engagement members 4050 engage so that rotation of the syringe about the longitudinal axis results in rotation of the lock/release ring (col. 38, lines 6-10).
Regarding claim 6, Cowan discloses that the locking mechanism further comprises at least one deflectable retaining element 4026 configured to interact with the retention flange 4046/4048 to releasable retain the syringe within the locking mechanism (col. 37, lines 31-39).
Regarding claim 8, Cowan discloses that the deflectable retaining element has a locking lip (distal edge) that is angled relative to a longitudinal axis such that movement of the syringe in a proximal direction causes the deflectable retaining element to move in a radially outward direction (col. 37, lines 33-48).
Regarding claim 9, Cowan discloses that rotation of the lock/release ring from a first position to a second, rotated position causes the deflectable retaining element to move in a radially outward direction (col. 38, lines 22-33).
Regarding claim 10, Cowan discloses that concurrent with the deflectable retaining element moving in the radially outward direction, movement of the taper of the plurality of engagement members relative to the second taper axially ejects the syringe from the locking mechanism (col. 13, lines 22-33).

Allowable Subject Matter
Claim 13 is allowed.
Claims 7, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Cowan discloses a syringe locking mechanism for a fluid injector, the locking mechanism comprising a lock/release ring 4028 comprising one or more syringe engagement members 4052 having a complementary shape for engaging with one or more of a plurality of engagement members 4050 when a syringe 4012 is inserted into a syringe port of the fluid injector (col. 38, lines 1-5; fig. 56; see fig. 1 for macro view of fluid injector having syringe port), the lock/release ring being rotatable relative to the housing of the fluid injector with a rotation of the syringe about a longitudinal axis (col. 38, lines 6-10), a deflectable retaining element 4026 configured to interact with a retention flange 4026/4028 around a portion of an outer circumference near the proximal end of the syringe to releasably retain the syringe with the locking mechanism (col. 37, lines 33-38), wherein the deflectable retaining element has a locking lip (distal edge) that is angled relative to the longitudinal axis such that movement of the syringe in a proximal direction causes the deflectable retaining element to move in a radially outward direction (col. 37, lines 44-48).  Claim 13 further calls for and elastically resilient member connected at one end to a portion of the deflectable retaining element and at a second end to a portion of the fluid injector, wherein the elastically resilient member urges the deflectable retaining element in a radially inward direction.  The prior art fails to teach or fairly suggest this configuration in combination with the features of the invention, substantially as claimed.
Claim 7 includes a limitation similar to that discussed above with regard to claim 13, and therefore is allowable over the prior art for similar reasons.
Claim 11 calls for the lock/release ring to comprise a second elastically resilient member that rotates the lock/release ring back to the first position.  The prior art fails to teach or fairly suggest this feature in combination with the features of the invention, substantially as claimed.
Claim 12 is allowable at least for its dependence on claim 11.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783